Title: From John Quincy Adams to Thomas Boylston Adams, 27 December 1803
From: Adams, John Quincy
To: Adams, Thomas Boylston



My dear Brother
Washington 27. Decr: 1803

I am happy to find by your letter of the 15th: instant that you had reached Quincy; and your determinations respecting your future course are so conformable to what I think prudence and your best interest that it gives me great pleasure to find you have taken them. In preserving an appearance of adhering to the profession of the Law, I would not suffer it to affect my feelings or my Spirits. Consider its business as no object of ambition or desire; but take it as it comes and make the best of it. The transition from the life and luxuries of a large City to the retirement and uniformity of Quincy will be irksome at first; but will soon become tolerable and in time agreeable. Your course is not difficult, and with some patience will certainly be more advantageous than that you held at Philadelphia. If you can enter into the interests of those who will now be your neighbours, you may be sure they will not long neglect to feel some sympathy for yours. Some sacrifices of personal ease and convenience will be necessary. They are so to every man. But they will eventually meet their reward. I shall probably be with you in March, perhaps in February; and I think we can make our native spot a comfortable residence to one another; and to add to the comforts of our Parents.
I am very glad that you write me on the subject of politics; I wish you to write me frequently and freely. I shall indeed feel the necessity of great circumspection in return; but I can occasionally furnish you with documents which will give you at least much more correct information of what is publicly going forward here, than any body among you now appears to possess. The neglect of the federalists in Massachusetts on this subject is unaccountable. I propose to send you the Journals of the two houses sheet by sheet, as they are published: I hope you will devote some of your attention to them. That you will constantly take the trouble of reading them at least cursorily, that you may know what we are about. In the sheet of our Journals I have made short minutes to shew you what part I take in the debates. You will find it perhaps too great for a new member, and so I believe all parties here consider it: but I cannot escape my destiny.
You were right in the conjecture that my resolution for fulfilling the Louisiana Treaty, was not palatable to the ruling party. They liked my principle when it gave them my vote; but they dared not look its consequences in the face. It was supported only by Mr. Pickering and Mr. Hillhouse. But it stands upon the Journals, and I expect to have future occasion to appeal to it. This is what may often make my conduct appear so strange to people at a distance; because they cannot connect a single motion or resolution with the system upon which it depends. There are now two laws relative to Louisiana, coming on for discussion. I shall vote and speak against them. Probably my views and conduct will be as much misconceived and misrepresented in these cases as they were on the Constitutional Amendment, and on my purposed resolution. But I cannot help misconception or misconstruction. I must square every vote I give to some principle, and not say aye or no, as the mere echo to my file-leader. So do not be surprized if you see me stigmatized on all quarters. It is the price of Independence as things stand; and I must pay it.
My wife and children are well. So are all the family with whom we dwell. Mrs. Cranch is very ill, and has been confined several weeks to her bed. The district Court is now holding a Session in the other room. I write you from the Senate chamber, where during this week  and adjourn without doing much business.
Your’s faithfully,
John Q. Adams